Citation Nr: 1403458	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a gall bladder condition.

4.  Entitlement to service connection for a lung condition, including as secondary to exposure to herbicides.

5.  Entitlement to service connection for a chronic throat condition, including as a residual of removal of a benign lesion from the right vocal cord.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969 and from November 1969 to May 1971, and earned, among other commendations, a Purple Heart Medal for injuries sustained in combat in Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2012 decision and remand, the Board referred the issue of entitlement to service connection for tinnitus to the RO as the Agency of Original Jurisdiction (AOJ).  Reasons for doing this were because the Board had granted service connection for bilateral (left and right ear) hearing loss in that decision, partly on the premise the Veteran had sustained acoustic trauma during his service, and because this additional claim had been raised by the record when considering the report of his April 2008 VA audio examination noting he had daily, periodic tinnitus that had started during his time in service, which had included combat in Vietnam.  It appears this additional claim still has not been adjudicated, however; therefore, the Board is again referring it to the RO for appropriate action.  In addition, the issue of whether a February 1973 rating decision was clearly and unmistakably erroneous in rating shell fragment wounds (SFWs) to the gluteal region as merely scars has been raised by the record, but has not been adjudicated in the first instance by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over this claim, either, so also is referring it to the RO for appropriate action.

Moreover, as the provided examinations were inadequate for the claims that are on appeal, the Board must again remand these claims.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).



REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In April 2012, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development, in particular to obtain VA compensation examinations for all five issues on appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The December 2012 VA examiners' opinions were not responsive to the Board's questions, therefore the examinations were not in compliance with the Board's remand directives as the Veteran was not provided adequate examinations and opinions.  So the Board must again remand these claims.  See Stegall, 11 Vet. App. at 270-71.


Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Forward the Veteran's claims file to the VA examiners who performed the December 2012 examinations.  If for whatever reason the VA examiners are unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary.

The examiners must review the claims file, including a copy of this remand and those prior.

(a) Hypertension: Provide an opinion as to the likelihood that the Veteran's current hypertension incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971, or alternatively manifested to the required minimum compensable degree of at least 10-percent disabling within the initial year after his service, meaning by May 1972, or is otherwise related to any disease, event, or injury during his service.  The examiner is specifically asked to comment on the Veteran's blood pressure reading of 138/88 on his August 1969 separation examination and his in-service blood pressure reading of 140/62 in February 1970.

The examiner is also asked to clarify whether the Veteran's service-connected coronary artery disease and/or Type II Diabetes Mellitus, even if not causing, is alternatively aggravating his hypertension.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

(b) Back condition: Provide an opinion as to the likelihood that the Veteran's current back disorder incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971, or is otherwise related to any disease, event, or injury during his service.  The examiner is specifically asked to discuss the Veteran's presumed exposure to the rigors of combat in Vietnam and physical training in the military.

(c) Gall bladder condition: Provide an opinion as to the likelihood that the Veteran's current gall bladder condition incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971, or is otherwise related to any disease, event, or injury during his service.  The examiner is specifically asked to discuss the effect, if any, of the Veteran's exposure to herbicides while in Vietnam.

(d) Lung condition: Provide an opinion as to the likelihood that the Veteran's current lung disorder incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971, or is otherwise related to any disease, event, or injury during his service.  The examiner is specifically asked to discuss the Veteran's documented in-service upper respiratory distress and the effect, if any, of his exposure to herbicides while in Vietnam.

(e) Throat condition: Provide an opinion as to the likelihood that the Veteran's current throat disorder incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971, or is otherwise related to any disease, event, or injury during his service.  The examiner is specifically asked to discuss the Veteran's documented complaints of sore throat and upper respiratory distress while in service.

The examiners must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Appellant-Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

